UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	April 30, 2012 Item 1. Schedule of Investments: Putnam Premier Income Trust The fund's portfolio 4/30/12 (Unaudited) MORTGAGE-BACKED SECURITIES (32.9%) (a) Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $3,157,749 $384,807 FRB Ser. 07-1, Class GA1A, 0.399s, 2047 14,815,121 8,000,165 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 240,804 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 86,809 Ser. 07-5, Class XW, IO, 0.58s, 2051 202,470,881 3,067,434 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.823s, 2046 39,770,785 1,640,545 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 95,028,134 4,076,707 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 104,963,204 2,697,554 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 109,853,486 2,812,249 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 31A1, 3.157s, 2036 3,799,594 1,633,825 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.469s, 2036 2,595,442 1,297,721 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR7, Class B, 5.214s, 2041 (F) 1,641,000 1,477,252 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 17,382,194 451,937 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 10,668,628 224,041 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 23,845,957 441,150 FRB Ser. 06-AR3, Class 1A1, 0.419s, 2036 2,064,562 1,042,604 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 12,459,799 174,437 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A3, 0.459s, 2037 5,105,750 2,731,576 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.089s, 2044 63,723,520 235,674 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class E, 5.526s, 2037 (F) 1,522,000 1,492,695 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 868,987 987,195 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 286,401 348,601 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 $36,466,998 2,620,012 FRB Ser. 05-38, Class A1, 1.658s, 2035 2,279,045 1,458,589 FRB Ser. 05-62, Class 2A1, 1.158s, 2035 2,587,321 1,526,519 FRB Ser. 05-38, Class A3, 0.589s, 2035 3,255,021 1,953,012 FRB Ser. 07-AL1, Class A1, 0.489s, 2037 5,133,609 2,258,788 FRB Ser. 06-OA6, Class 1A1A, 0.449s, 2046 6,718,844 3,896,930 FRB Ser. 06-OA17, Class 1A1A, 0.435s, 2046 5,727,581 2,935,385 FRB Ser. 06-OA21, Class A1, 0.43s, 2047 4,565,589 2,288,730 FRB Ser. 06-OA12, Class A1B, 0.43s, 2046 9,867,150 4,958,243 FRB Ser. 06-OA8, Class 1A1, 0.429s, 2046 4,819,324 2,795,208 FRB Ser. 07-OA4, Class A1, 0.409s, 2047 6,052,110 3,752,308 FRB Ser. 06-OC8, Class 2A2B, 0.409s, 2036 11,092,991 5,851,553 FRB Ser. 07-OA7, Class A1B, 0.379s, 2047 2,552,315 1,449,077 FRB Ser. 07-OA3, Class 1A1, 0.379s, 2047 3,425,289 2,200,749 FRB Ser. 06-OA18, Class A1, 0.359s, 2046 9,778,186 6,160,257 FRB Ser. 06-OC8, Class 2A2A, 0.359s, 2036 3,529,305 1,694,066 FRB Ser. 06-HY11, Class A1, 0.359s, 2036 3,719,195 2,064,153 Countrywide Home Loans FRB Ser. 07-HYB2, Class 3A1, 2.85s, 2047 3,933,927 2,061,378 FRB Ser. 06-OA4, Class A1, 1.118s, 2046 3,242,997 1,475,564 FRB Ser. 05-3, Class 1A2, 0.529s, 2035 1,257,122 813,986 FRB Ser. 06-OA4, Class A2, 0.509s, 2046 2,564,390 1,141,153 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 (F) (FWC) 2,073,000 2,047,396 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 192,563 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.569s, 2036 11,591,106 4,926,220 FRB Ser. 06-OA1, Class A1, 0.439s, 2047 2,475,936 1,491,751 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 (F) 552,708 532,013 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.863s, 2014 (United Kingdom) (F) GBP 45,682 48,094 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.639s, 2032 $531,936 841,522 IFB Ser. 3408, Class EK, 24.826s, 2037 340,703 545,832 IFB Ser. 2979, Class AS, 23.392s, 2034 175,928 241,966 IFB Ser. 3072, Class SM, 22.916s, 2035 566,123 874,452 IFB Ser. 3072, Class SB, 22.769s, 2035 507,085 779,902 IFB Ser. 3031, Class BS, 16.124s, 2035 787,667 1,061,070 IFB Ser. 3951, Class CS, IO, 6.51s, 2026 13,059,973 2,354,191 IFB Ser. 3727, Class PS, IO, 6.46s, 2038 5,966,493 771,797 IFB Ser. 3895, Class SM, IO, 6.41s, 2040 11,610,702 1,921,200 IFB Ser. 3940, Class PS, IO, 6.41s, 2040 14,227,656 2,445,734 IFB Ser. 3994, Class AS, IO, 6.26s, 2042 11,507,647 2,266,431 IFB Ser. 4032, Class SA, IO, 6.258s, 2042 15,104,000 2,275,040 IFB Ser. 3922, Class CS, IO, 5.86s, 2041 5,077,491 779,547 IFB Ser. 3852, Class TB, 5.76s, 2041 3,683,389 3,856,324 IFB Ser. 3768, Class PS, IO, 5.76s, 2036 13,886,833 1,794,362 IFB Ser. 3753, Class S, IO, 5.71s, 2040 6,017,697 985,398 Ser. 3632, Class CI, IO, 5s, 2038 2,485,111 201,890 Ser. 3626, Class DI, IO, 5s, 2037 1,629,571 76,508 Ser. 4000, Class PI, IO, 4 1/2s, 2042 5,234,455 755,855 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,371,185 161,527 Ser. 4010, Class NI, IO, 4s, 2041 9,587,445 1,505,900 Ser. 3738, Class MI, IO, 4s, 2034 14,363,939 1,270,671 Ser. 3748, Class NI, IO, 4s, 2034 7,069,850 638,690 Ser. 3736, Class QI, IO, 4s, 2034 17,428,073 827,833 Ser. 3751, Class MI, IO, 4s, 2034 19,005,856 958,275 Ser. 3740, Class KI, IO, 4s, 2033 8,897,613 366,226 Ser. T-57, Class 1AX, IO, 0.426s, 2043 5,501,370 68,767 Ser. 3124, Class DO, PO, zero %, 2036 29,927 25,823 FRB Ser. 3326, Class WF, zero %, 2035 21,197 18,674 FRB Ser. 3030, Class EF, zero %, 2035 22,914 22,828 FRB Ser. 3007, Class LU, zero %, 2035 14,657 12,459 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.468s, 2036 713,253 1,281,148 IFB Ser. 07-53, Class SP, 23.325s, 2037 492,953 766,614 IFB Ser. 08-24, Class SP, 22.408s, 2038 437,136 651,875 IFB Ser. 05-75, Class GS, 19.534s, 2035 545,824 781,243 IFB Ser. 05-83, Class QP, 16.773s, 2034 560,158 761,815 IFB Ser. 10-129, Class PS, IO, 6.461s, 2038 15,630,001 2,696,175 IFB Ser. 12-2, Class PS, IO, 6.311s, 2041 4,679,447 1,017,780 IFB Ser. 11-51, Class SJ, IO, 6.311s, 2041 7,836,017 1,372,400 IFB Ser. 404, Class S13, IO, 6.161s, 2040 12,256,332 1,703,789 IFB Ser. 10-35, Class SG, IO, 6.161s, 2040 10,015,008 1,618,626 IFB Ser. 10-140, Class GS, IO, 5.761s, 2039 20,570,393 3,188,411 IFB Ser. 11-51, Class SM, IO, 5.611s, 2041 13,137,059 1,925,630 IFB Ser. 10-46, Class WS, IO, 5.511s, 2040 9,522,683 1,181,098 Ser. 374, Class 6, IO, 5 1/2s, 2036 2,088,010 282,215 Ser. 398, Class C5, IO, 5s, 2039 1,690,851 162,153 Ser. 10-13, Class EI, IO, 5s, 2038 1,080,815 68,528 Ser. 378, Class 19, IO, 5s, 2035 5,199,282 640,208 Ser. 12-30, Class TI, IO, 4 1/2s, 2041 4,144,242 801,248 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 23,938,823 4,551,728 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,861,952 147,858 Ser. 406, Class 2, IO, 4s, 2041 7,667,209 1,164,649 Ser. 406, Class 1, IO, 4s, 2041 4,943,687 797,417 Ser. 03-W10, Class 1, IO, 1.431s, 2043 1,051,432 49,614 Ser. 00-T6, IO, 0.771s, 2030 4,210,466 74,999 Ser. 99-51, Class N, PO, zero %, 2029 60,383 57,580 IFB Ser. 06-48, Class FG, zero %, 2036 9,720 9,712 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.085s, 2020 (F) 5,336,867 135,188 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 473,497 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 5,460 4,943 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.831s, 2041 7,489,346 8,177,393 IFB Ser. 11-56, Class SG, 6.831s, 2041 4,279,094 4,698,017 IFB Ser. 10-142, Class SA, IO, 6.46s, 2039 6,611,067 926,582 IFB Ser. 10-151, Class SL, IO, 6.46s, 2039 3,481,856 593,169 IFB Ser. 11-37, Class SB, IO, 6.46s, 2038 8,424,952 1,161,784 IFB Ser. 10-85, Class SD, IO, 6.41s, 2038 1,141,122 192,005 IFB Ser. 11-37, Class SD, IO, 6.41s, 2038 10,839,359 1,481,567 IFB Ser. 10-163, Class SI, IO, 6.389s, 2037 9,255,221 1,606,771 IFB Ser. 10-47, Class HS, IO, 6.36s, 2039 3,811,089 615,834 IFB Ser. 10-120, Class SB, IO, 5.96s, 2035 2,265,392 241,015 IFB Ser. 10-20, Class SC, IO, 5.91s, 2040 590,008 99,599 IFB Ser. 11-79, Class AS, IO, 5.87s, 2037 7,005,170 763,002 IFB Ser. 10-115, Class SN, IO, 5.86s, 2038 3,354,998 520,427 IFB Ser. 10-116, Class SL, IO, 5.81s, 2039 3,405,922 542,393 IFB Ser. 11-70, Class SM, IO, 5.65s, 2041 5,451,000 1,601,177 IFB Ser. 11-70, Class SH, IO, 5.65s, 2041 5,599,000 1,656,520 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 3,999,483 486,817 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 996,777 170,542 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 3,976,207 557,464 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 11,406,916 1,633,470 Ser. 12-8, Class PI, IO, 4s, 2041 7,458,082 1,314,860 Ser. 11-116, Class BI, IO, 4s, 2026 19,506,638 2,202,494 Ser. 12-H02, Class AI, IO, 1.761s, 2062 14,014,016 1,037,878 Ser. 12-H05, Class AI, IO, 1.222s, 2062 40,848,870 2,138,030 Ser. 12-H04, Class FI, IO, 0.942s, 2062 40,568,013 1,876,271 Ser. 11-70, PO, zero %, 2041 12,374,311 9,711,236 Ser. 06-36, Class OD, PO, zero %, 2036 23,849 22,005 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 12,018,496 424,253 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 (F) 1,583,000 1,456,693 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.37s, 2039 (F) 133,971,056 2,398,268 GSC Capital Corp. Mortgage Trust FRB Ser. 06-1, Class A1, 0.439s, 2036 1,471,355 779,818 FRB Ser. 06-2, Class A1, 0.419s, 2036 2,123,789 924,124 GSR Mortgage Loan Trust FRB Ser. 06-OA1, Class 3A1, 2.706s, 2046 6,115,216 3,195,200 Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.074s, 2045 13,442,621 6,788,524 FRB Ser. 05-3, Class 2A1A, 0.48s, 2035 2,305,295 1,551,830 FRB Ser. 06-7, Class 2A1A, 0.44s, 2046 2,908,326 1,759,537 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.419s, 2037 7,931,118 4,203,493 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.409s, 2037 10,772,319 5,782,172 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.439s, 2037 4,103,232 1,754,132 FRB Ser. 06-A7, Class 1A1, 0.399s, 2036 2,266,436 1,082,400 FRB Ser. 06-A6, Class 1A1, 0.399s, 2036 3,994,331 2,177,130 FRB Ser. 07-A1, Class 1A1A, 0.379s, 2037 1,613,327 693,731 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.215s, 2051 123,191,701 1,251,258 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 (F) 492,082 497,049 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,018,751 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 (F) 1,440,000 1,446,343 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 9,342,682 297,798 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.518s, 2028 (F) 648,487 15,564 Merrill Lynch Mortgage Trust Ser. 2005-LC1, Class AJ, 5.505s, 2044 (F) (FWC) 1,223,000 1,203,995 Ser. 05-CKI1, Class AJ, 5.391s, 2037 (F) (FWC) 2,509,000 2,439,836 Ser. 04-KEY2, Class D, 5.046s, 2039 993,000 866,393 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.751s, 2037 949,645 71,223 Ser. 07-C5, Class X, IO, 5.164s, 2049 4,198,123 314,859 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 (F) 3,360,000 2,924,501 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.987s, 2012 1,459 — Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 14,841,265 771,746 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 10,081,920 322,621 FRB Ser. 06-QO3, Class A2, 0.499s, 2046 8,963,755 3,612,393 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 376,000 376,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 0 1/2s, 2047 57,503,419 1,178,820 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 23,935,192 907,144 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 8,302,266 178,499 FRB Ser. 06-AR1, Class 3A1, 0.469s, 2036 1,380,050 789,665 Ser. 06-AR8, Class X, IO, 0.4s, 2036 36,545,358 493,362 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 7,245,199 1,159,232 Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C20, Class B, 5.409s, 2042 2,591,000 2,413,936 Ser. 07-C34, IO, 0.543s, 2046 34,031,262 496,856 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.389s, 2036 1,489,908 655,560 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR17, Class A1C3, 0.719s, 2045 2,196,012 973,108 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR9, Class 2A, 1.009s, 2046 7,126,561 2,886,257 Total mortgage-backed securities (cost $260,143,263) CORPORATE BONDS AND NOTES (31.3%) (a) Principal amount Value Basic materials (1.9%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $139,000 $125,100 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 695,000 708,900 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 620,000 666,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 461,175 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.474s, 2013 (Netherlands) 165,000 156,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 650,000 666,250 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 370,000 400,525 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 542,000 560,970 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 420,000 425,324 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 255,000 258,139 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.876s, 2017 (Germany) EUR 721,000 913,368 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $97,000 92,393 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 375,000 392,813 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 754,366 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 270,000 380,798 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $130,000 139,100 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (Britain) 100,000 102,750 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 553,000 673,197 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) $500,000 540,000 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 525,000 542,063 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 950,000 980,875 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 310,000 321,573 Momentive Performance Materials, Inc. notes 9s, 2021 $96,000 83,040 Monaco SpinCo, Inc. 144A company guaranty sr. unsec notes 6 3/4s, 2020 90,000 93,150 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 360,000 396,900 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 546,000 546,000 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 686,000 977,716 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.307s, 2015 (Germany) EUR 339,000 440,891 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $259,000 260,295 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 341,000 385,330 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 732,000 849,120 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 550,000 570,625 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 291,000 333,595 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 37,000 31,635 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 456,000 478,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 200,000 98,000 Capital goods (1.8%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 466,000 477,068 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 225,000 242,438 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 574,000 612,745 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 244,000 252,540 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 83,000 92,338 ARD Finance SA sr. sec. Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 150,000 179,978 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) EUR 105,964 127,141 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 264,601 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 130,000 181,043 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $82,000 83,435 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 689,000 761,345 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 325,000 329,875 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 199,000 210,940 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 56,000 61,180 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 425,000 439,875 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 345,000 364,838 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 100,000 142,447 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $909,000 977,175 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 1,116,321 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 57,000 63,983 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 587,000 578,195 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 278,250 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 350,000 438,972 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 593,000 847,633 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $160,000 167,200 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 185,000 185,925 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/2s, 2021 (New Zealand) 120,000 115,800 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. notes 7 3/4s, 2016 843,000 1,163,739 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 150,000 162,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 150,000 156,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 777,000 810,023 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 127,000 128,270 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 345,000 374,325 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 330,000 354,750 Terex Corp. sr. unsec. sub. notes 8s, 2017 137,000 143,508 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 742,000 758,695 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 275,000 281,188 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 232,000 255,200 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 665,000 724,850 Communication services (3.8%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 170,000 176,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 219,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 432,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 311,000 336,658 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 296,000 309,320 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 237,000 253,590 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 347,000 374,760 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 195,000 196,950 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 620,000 579,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 811,000 748,148 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 550,000 515,625 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 870,000 906,975 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,110,000 1,168,275 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 160,000 175,200 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 717,000 747,473 Equinix, Inc. sr. unsec. notes 7s, 2021 305,000 333,213 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 140,000 150,850 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,586,000 1,661,335 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 488,000 522,160 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 594,000 643,748 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 979,000 1,052,425 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 323,000 339,150 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 2,168,562 2,260,726 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 586,000 607,975 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 310,000 320,075 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 419,353 Kabel Deutschland GmbH 144A sr. sec. bonds 6 1/2s, 2018 (Germany) EUR 245,000 340,188 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $285,000 310,650 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 85,000 87,338 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 332,000 347,770 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 142,790 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 945,000 970,988 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 131,000 127,070 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 839,000 939,680 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 195,000 181,838 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 616,000 672,980 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 371,000 420,158 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 602,177 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $359,000 359,898 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 163,125 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 422,110 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 153,000 168,683 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 263,000 281,739 Sprint Capital Corp. company guaranty 8 3/4s, 2032 79,000 66,953 Sprint Capital Corp. company guaranty 6 7/8s, 2028 110,000 82,225 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,049,000 1,972,163 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 330,000 299,475 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 539,000 594,248 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 370,000 367,225 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 145,000 201,355 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 185,957 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 139,644 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 964,429 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 489,000 676,922 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 677,000 937,287 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 79,000 143,248 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) $200,000 199,761 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 760,000 904,828 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 235,597 267,039 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $140,000 150,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 584,000 645,320 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 254,000 272,415 Consumer cyclicals (5.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 60,000 63,900 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 42,250 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 955,000 833,238 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 560,000 495,600 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 410,000 399,750 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 522,000 551,363 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 335,000 342,538 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 167,000 170,968 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 651,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 130,000 132,600 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 172,000 157,380 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 164,000 137,350 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 675,000 555,188 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 235,000 252,038 Building Materials Corp. 144A sr. notes 7s, 2020 140,000 149,450 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 180,000 189,000 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 360,000 374,850 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 320,000 342,400 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 954,000 719,078 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 898,000 992,290 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 355,000 365,650 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 6.881s, 2015 (Netherlands) EUR 186,000 234,870 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $170,000 190,400 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 265,000 243,800 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 705,000 729,675 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 100,000 108,000 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 699,906 776,896 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 313,000 283,265 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 214,000 157,825 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,083,000 1,187,239 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 305,000 321,013 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 708,000 987,919 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $540,000 510,975 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 262,000 271,990 DISH DBS Corp. company guaranty 7 1/8s, 2016 28,000 31,010 DISH DBS Corp. company guaranty 6 5/8s, 2014 1,214,000 1,317,190 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 274,000 308,250 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 443,000 485,085 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 695,000 701,950 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 890,000 961,760 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 250,000 281,875 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 480,000 504,000 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 195,000 233,605 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 128,000 149,347 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 407,000 420,228 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 315,000 338,625 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 140,000 143,850 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,007,000 1,137,910 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 350,000 349,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 821,000 845,630 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 698,000 931,510 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 75,000 102,167 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $225,000 254,531 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 130,000 133,575 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,760,000 1,837,000 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 360,000 389,700 Limited Brands, Inc. sr. notes 5 5/8s, 2022 190,000 191,188 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 730,000 862,694 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $460,000 529,202 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 760,000 69,350 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 290,000 301,600 MGM Resorts International company guaranty sr. notes 9s, 2020 103,000 114,845 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 147,900 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 471,000 489,840 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 255,000 261,375 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 1,200,975 1,200,975 Navistar International Corp. sr. notes 8 1/4s, 2021 899,000 961,930 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 315,000 315,000 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 345,000 381,225 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 266,000 280,630 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 355,000 350,563 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,248,000 1,544,400 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 115,000 128,225 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 380,000 395,679 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 235,000 257,913 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 230,000 234,600 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 120,000 131,400 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 790,000 1,042,732 QVC Inc. 144A sr. notes 7 1/2s, 2019 $275,000 302,500 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 120,000 117,600 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 293,000 334,020 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 327,450 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Russia) 595,000 828,951 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 330,000 349,800 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 218,000 236,532 Sears Holdings Corp. company guaranty 6 5/8s, 2018 323,000 286,663 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 879,000 995,468 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 255,000 260,738 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 165,000 175,313 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 105,000 106,838 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 135,000 140,400 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 607,000 667,700 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 45,000 46,125 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 299,000 100,165 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 96,000 64,080 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 581,000 367,483 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 235,000 317,975 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $800,000 912,000 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 50,000 64,093 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 $455,000 460,119 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 250,000 276,250 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 164,031 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,206,000 1,314,540 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 305,000 311,863 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 801,000 862,076 Consumer staples (1.8%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,500,000 821,032 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $275,000 299,750 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 730,000 749,163 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 115,000 120,463 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 135,000 186,468 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $432,000 490,860 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 245,517 263,317 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 284,000 250,630 Claire's Stores, Inc. 144A sr. notes 9s, 2019 385,000 396,550 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 160,460 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 200,000 210,500 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 599,000 650,664 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 290,160 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 292,825 Dole Food Co. 144A sr. notes 8s, 2016 207,000 218,385 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 806,000 1,078,980 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $380,000 417,050 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 300,000 396,049 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $155,000 166,238 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 360,000 512,196 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $150,000 151,875 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 1,007,000 961,685 Libbey Glass, Inc. sr. notes 10s, 2015 114,000 121,553 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 165,000 171,600 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 500,000 547,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 620,000 633,950 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 643,000 644,608 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 144,688 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 385,000 390,775 Service Corporation International sr. notes 7s, 2019 180,000 192,375 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 152,100 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 430,000 449,350 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 120,000 138,300 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,400,000 1,561,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 51,000 55,973 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 447,000 476,614 Energy (6.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 300,000 279,750 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 369,000 344,093 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 147,000 185,037 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 666,000 771,259 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 112,000 100,240 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 465,000 416,175 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 582,000 582,000 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 150,000 115,500 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 115,000 121,038 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 260,000 272,350 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 814,000 862,840 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 364,813 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,325 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,150,000 1,253,500 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 510,000 495,975 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec notes 5 7/8s, 2021 309,000 293,550 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 139,563 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 542,038 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 204,000 204,000 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 514,964 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $293,000 307,650 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,667,000 1,758,685 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 65,000 61,100 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 430,000 436,450 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 850,000 911,625 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 302,000 335,220 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 225,000 237,094 Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. notes 6 7/8s, 2019 170,000 178,500 Everest Acquisition LLC/Everest Acquisition Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 600,000 639,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 945,000 807,975 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 234,000 213,525 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 340,000 329,800 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 420,000 433,650 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 898,622 Gazprom OAO Via Gaz Capital SA 144A sr. sec. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 2,311,961 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 663,406 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 485,000 532,385 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub notes 8.146s, 2018 (Russia) 316,000 372,621 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 485,000 554,020 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 451,000 436,343 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 604,000 634,200 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 (R) 40,000 40,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 361,000 364,610 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 222,000 373,009 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $94,000 61,100 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 175,000 180,250 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 100,000 102,500 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 433,000 483,878 Laredo Petroleum, Inc. 144A company guaranty sr. unsec notes 7 3/8s, 2022 150,000 155,250 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 206,000 211,150 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,196,467 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 320,000 336,800 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 520,000 403,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 620,000 607,501 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 375,000 410,156 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 325,000 355,469 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 1,146,000 1,269,195 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 44,000 45,210 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 398,650 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 325,000 381,875 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 728,000 758,940 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,186,272 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 140,000 168,582 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 1,051,613 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 225,000 249,750 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,530,000 3,470,750 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 650,000 385,158 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 393,101 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 600,000 543,312 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,705,000 1,427,920 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 4,455,000 3,976,088 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 315,000 316,197 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 800,000 890,400 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,440,000 1,828,800 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 539,000 582,120 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 690,000 872,850 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 950,000 1,168,500 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 379,750 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 175,000 174,563 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 317,913 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 950,000 991,563 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 95,950 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,344,000 1,394,400 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 190,000 200,450 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 135,000 137,025 Williams Cos., Inc. (The) notes 7 3/4s, 2031 158,000 193,110 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 750,000 742,500 Financials (5.0%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 300,000 274,500 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 380,000 374,300 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 335,000 352,405 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 818,000 828,225 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 851,000 851,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 240,000 263,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,471,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 85,000 80,634 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 440,000 470,250 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 855,000 482,189 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,350,000 1,396,613 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 374,000 374,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 144,450 CIT Group, Inc. 144A bonds 7s, 2017 2,438,000 2,444,095 CIT Group, Inc. 144A bonds 7s, 2016 697,000 698,743 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 511,125 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 380,000 390,450 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 141,050 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 395,000 401,913 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 402,500 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 466,095 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, (Perpetual maturity) (Jersey) 399,000 265,335 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, 2016 (Perpetual maturity) (Jersey) EUR 486,000 571,151 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 189,163 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 137,363 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 895,000 956,531 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 51,000 51,510 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 175,000 175,000 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 600,000 734,521 JPMorgan Chase & Co. 144A sr. unsec. unsub notes 8s, 2012 37,500,000 707,661 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,330,000 1,272,311 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 525,000 627,375 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 2,425,000 2,889,024 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 177,000 184,965 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 255,000 256,275 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 206,000 231,235 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 444,000 458,430 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 277,000 290,850 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, (Perpetual maturity) (United Kingdom) 525,000 330,750 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 600,000 406,212 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 775,000 827,313 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 500,000 512,846 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 1,160,000 1,183,200 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 257,000 258,593 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 371,610 UBS AG/ Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, (Perpetual maturity) (Jersey) EUR 400,000 497,044 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, (Perpetual maturity) (Jersey) EUR 182,000 194,754 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 394,222 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 120,000 112,350 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 590,000 590,000 Vnesheconombank Via VEB Finance PLC 144A bank guaranty sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,100,000 1,166,000 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 1,065,000 1,102,275 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 4,520,000 4,769,549 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,934,000 3,064,944 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 2,612,000 2,667,296 Health care (1.7%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 325,000 338,000 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 478,175 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $236,000 254,585 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 380,000 384,750 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 455,000 656,031 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $507,000 538,054 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 217,155 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,070,000 1,094,075 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 110,000 115,088 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 340,000 357,000 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 383,000 422,258 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 504,000 516,600 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 290,000 309,575 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 370,000 376,475 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 143,281 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 511,000 547,409 HCA, Inc. sr. notes 6 1/2s, 2020 1,580,000 1,686,650 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 450,000 483,750 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 740,000 780,700 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 548,000 539,095 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 445,000 409,400 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 345,000 374,325 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 646,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 329,569 334,513 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 395,900 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 276,000 318,780 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 471,000 528,109 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 455,000 473,200 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 70,963 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 175,100 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 72,013 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 16,000 10,600 Technology (1.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 599,000 660,398 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 14,000 13,878 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 377,000 373,701 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 166,000 166,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 288,000 276,480 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 643,000 612,458 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 183,000 189,405 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 258,000 288,960 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 172,000 188,770 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 790,000 791,975 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,208,603 1,229,754 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 242,000 222,640 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 277,000 272,845 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 175,000 190,313 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 235,000 240,288 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 85,000 94,350 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 855,000 953,325 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,095,806 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 290,000 316,100 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 125,000 130,625 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 716,000 818,030 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 433,000 477,383 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 817,000 846,616 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 366,790 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 431,000 477,871 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 1,111,000 1,279,122 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $466,000 481,728 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 555,000 606,338 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 294,000 161,700 Utilities and power (1.5%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,299,600 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 310,000 344,875 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 380,000 414,200 Calpine Corp. 144A sr. notes 7 1/4s, 2017 995,000 1,062,163 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 615,000 694,578 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 940,000 634,500 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 189,295 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 135,000 101,250 Edison Mission Energy sr. unsec. notes 7.2s, 2019 292,000 178,850 Edison Mission Energy sr. unsec. notes 7s, 2017 44,000 27,500 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 179,947 El Paso Natural Gas Co. debs. 8 5/8s, 2022 577,000 730,284 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,390,000 1,513,363 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 784,000 865,340 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 692,000 766,390 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 685,000 643,900 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 99,750 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 220,000 239,800 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,344,063 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 255,000 279,420 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 145,000 177,088 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 310,000 192,200 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, perpetual maturity (Sweden) EUR 364,000 490,770 Total corporate bonds and notes (cost $250,404,949) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (21.4%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,621,061 $1,840,411 U.S. Government Agency Mortgage Obligations (21.2%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 8,251 8,813 4 1/2s, TBA, May 1, 2042 5,000,000 5,353,516 3 1/2s, TBA, June 1, 2042 54,000,000 55,923,750 3 1/2s, TBA, May 1, 2042 108,000,000 112,151,250 Total U.S. government and agency mortgage obligations (cost $173,407,580) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2.750%, November 30, 2016 (i) $277,000 $305,332 Total U.S. treasury obligations (cost $305,332) PURCHASED OPTIONS OUTSTANDING (10.4%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $1,774,702 $137,433 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,774,702 102,471 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 59,347,000 7,293,746 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 59,347,000 2,106,819 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,131,000 1,088,172 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,131,000 1,059,684 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,131,000 251,108 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,131,000 246,713 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 43,271,000 6,412,762 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 43,271,000 1,228,896 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 43,271,000 6,597,270 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 43,271,000 1,184,630 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 28,044,000 284,759 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 41,000,000 3,996,680 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 41,000,000 504,710 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 41,000,000 4,035,220 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 41,000,000 464,530 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 38,578,000 3,855,100 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 38,578,000 3,747,467 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 38,578,000 474,509 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 38,578,000 469,417 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 22,922,000 2,663,536 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 22,922,000 701,413 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 7,284,400 1,967,007 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 7,284,400 338,579 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 7,284,400 2,061,558 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 7,284,400 314,686 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 5,860,000 59,479 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 5,860,000 56,901 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,266,000 67,368 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,266,000 48,085 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 8,182,000 262,233 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 8,182,000 217,805 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 893,000 17,726 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,711,000 265,088 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,711,000 257,833 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 5,860,000 53,092 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 5,860,000 49,165 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,266,000 63,856 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,266,000 43,575 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 8,182,000 249,306 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 8,182,000 204,877 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 893,000 16,288 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 5,860,000 45,356 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 8,182,000 232,614 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 8,182,000 189,659 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,266,000 59,460 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,266,000 38,477 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 15,237,000 325,005 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 893,000 14,359 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,266,000 55,381 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,266,000 33,627 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 893,000 12,573 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,711,000 202,479 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,711,000 197,344 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 15,237,000 289,503 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 42,961,000 363,020 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,266,000 50,056 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,266,000 27,781 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 21,595,000 1,262,660 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 21,595,000 62,194 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 893,000 10,511 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 15,237,000 251,868 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 33,939,791 3,925,816 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 33,939,791 8,485 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 28,283,159 3,662,669 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 28,283,159 3,248,886 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 28,283,159 6,505 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 28,283,159 3,111 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 11,313,264 1,455,678 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 11,313,264 1,131 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 28,283,159 3,720,367 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 5,814,000 105,582 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 28,283,159 2,263 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 15,899,614 2,097,477 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 15,899,614 1,113 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 28,466,127 3,626,869 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 28,466,127 2,277 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 7,618 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 7,618 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 7,618 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 7,618 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,860,000 7,618 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,266,000 44,255 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,266,000 20,961 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 28,188,000 376,310 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 28,188,000 376,310 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 28,188,000 389,276 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 3,183,000 33,294 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 15,237,000 207,985 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 17,352,000 205,448 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 17,352,000 168,141 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 3,340 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 3,340 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 3,340 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,860,000 3,340 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 5,860,000 3,340 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,266,000 38,023 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,266,000 13,891 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 17,352,000 191,393 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 17,352,000 152,871 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 3,183,000 22,981 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,711,000 106,327 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,711,000 105,762 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 17,352,000 176,643 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 15,237,000 155,875 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 17,352,000 136,907 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 17,352,000 160,506 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 17,352,000 119,555 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 17,352,000 156,689 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 17,352,000 99,080 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 17,352,000 138,122 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 17,352,000 78,778 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 2,266,000 29,458 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 2,266,000 4,759 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 3,183,000 8,053 Total purchased options outstanding (cost $84,170,450) FOREIGN GOVERNMENT BONDS AND NOTES (8.2%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,665,000 $1,351,980 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,136,000 1,130,892 Argentina (Republic of) sr. unsec. bonds FRB 0.629s, 2013 3,113,000 373,560 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,260,000 11,967,150 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 4,110,000 963,719 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 $2,827,677 2,000,581 Brazil (Federal Republic of) unsec. notes 10s, 2017 BRL 3,500 1,892,622 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 2,365 1,302,181 Chile (Republic of) notes 5 1/2s, 2020 CLP 397,500,000 853,220 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $620,000 605,244 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 715,000 724,391 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 53,200,000 975,165 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $1,590,000 1,811,423 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 340,000 317,761 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 22,000 21,117 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 1,305,000 1,927,785 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 1,246,600 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 460,000 495,576 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 1,555,000 1,879,420 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 22,650,000 759,318 Iraq (Republic of) 144A bonds 5.8s, 2028 $1,275,000 1,063,350 Peru (Republic of) bonds 6.95s, 2031 PEN 5,885,000 2,487,011 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 $53,935 64,723 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 4,000,000 4,219,280 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 400,000 405,648 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 4,518,224 5,416,220 Sri Lanka (Republic of) 144A notes 7.4s, 2015 440,000 468,851 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 3,785,000 4,424,476 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 425,000 364,438 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 1,900,000 1,904,313 Ukraine (Government of) 144A bonds 7 3/4s, 2020 1,140,000 1,031,700 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 1,580,000 1,432,238 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 4,165,000 4,123,350 United Mexican States sr. unsec. notes 5 3/4s, 2110 1,120,000 1,220,800 Venezuela (Republic of) bonds 8 1/2s, 2014 310,000 312,331 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 300,000 259,722 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 2,510,000 2,623,979 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 2,215,000 2,408,392 Total foreign government bonds and notes (cost $64,487,420) ASSET-BACKED SECURITIES (3.6%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.389s, 2036 $7,000,000 $3,115,000 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.114s, 2034 79,080 21,305 Countrywide Asset Backed Certificates FRB Ser. 06-25, Class 2A2, 0.359s, 2047 1,368,344 1,258,877 FRB Ser. 07-1, Class 2A2, 0.339s, 2037 4,195,000 3,744,038 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (F) 962,599 38,504 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 2,002,000 1,923,802 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 746,898 880,317 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $13,441 13,091 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.239s, 2030 776,342 372,644 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.369s, 2037 5,170,409 3,035,030 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2D, 0.569s, 2037 2,948,449 962,079 FRB Ser. 07-HE2, Class A2B, 0.449s, 2037 6,000,000 1,857,188 FRB Ser. 06-HE3, Class A3, 0.389s, 2037 7,678,446 2,499,334 FRB Ser. 07-HE1, Class A2A, 0.369s, 2037 9,102,731 2,970,221 FRB Ser. 06-HE5, Class A2B, 0.349s, 2037 3,373,829 1,855,606 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.439s, 2034 96,716 28,015 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.389s, 2036 8,399,708 4,787,833 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,006,554 120,786 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 378,000 Total asset-backed securities (cost $30,076,306) SENIOR LOANS (1.9%) (a) (c) Principal amount Value Basic materials (0.1%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 $14,179 $14,693 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 368,200 363,751 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 202,950 198,384 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 135,000 135,759 Communication services (0.2%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.83s, 2016 1,125,761 1,119,529 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 885,000 872,831 Level 3 Financing, Inc. bank term loan FRN 2.729s, 2014 35,000 34,738 Consumer cyclicals (0.9%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 170,964 172,460 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 109,313 109,707 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 809,518 739,986 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 562,928 561,052 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 486,580 444,005 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.894s, 2016 987,831 793,694 Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 151,195 147,227 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 423,393 126,356 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 453,227 135,260 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 169,115 50,470 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 (PIK) 199,170 189,959 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 (PIK) 113,373 108,130 Goodman Global, Inc. bank term loan FRN 9s, 2017 271,091 275,496 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 416,710 418,793 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 148,638 148,638 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 370,000 370,051 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 1,235,458 574,488 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 800,784 743,968 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.803s, 2014 285,419 282,208 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2 3/4s, 2014 28,443 28,123 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 670,438 461,112 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 345,227 322,140 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 3.086s, 2014 309,389 294,130 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 258,050 255,994 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 520,000 519,675 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 560,763 559,974 Rite Aid Corp. bank term loan FRN Ser. B, 2s, 2014 179,586 176,712 West Corp. bank term loan FRN Ser. B2, 2.658s, 2013 44,736 44,702 West Corp. bank term loan FRN Ser. B5, 4.494s, 2016 108,517 108,789 Energy (0.1%) EP Energy, LLC bank term loan FRN 6 1/2s, 2018 135,000 136,283 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 323,488 311,088 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 395,000 373,176 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 162,825 163,571 Health care (0.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 515,897 515,252 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 386,633 387,600 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 618,750 619,910 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 308,003 306,617 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 135,000 135,563 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 1,360,286 751,898 Total senior loans (cost $17,701,877) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $330,000 $322,163 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 345,000 512,325 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 330,000 295,763 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 350,000 378,000 Total convertible bonds and notes (cost $1,316,591) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 440 $373,450 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 28,680 686,886 Total preferred stocks (cost $881,238) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 9,017 $352,227 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 1,477 15 Lucent Technologies Capital Trust I 7.75% cv. pfd. 407 315,425 Total convertible preferred stocks (cost $850,810) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 117 $2,112 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 1.00 960 41,939 Total warrants (cost $35,777) COMMON STOCKS (—%) (a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 1,327 $4,141 Magellan Health Services, Inc. (NON) 304 13,461 Trump Entertainment Resorts, Inc. 224 672 Vertis Holdings, Inc. (F) 1,450 15 Total common stocks (cost $27,390) SHORT-TERM INVESTMENTS (22.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 26,544,987 $26,544,987 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 14, 2012 $9,500,000 9,499,383 Straight-A Funding, LLC 144A Ser. 1 commercial paper with an effective yield of 0.178%, July 13, 2012 15,250,000 15,245,350 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 (SEG) (SEGSF) 1,690,000 1,688,629 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 (SEG) (SEGSF) 35,685,000 35,661,020 U.S. Treasury Bills with an effective yield of zero %, July 26, 2012 (i) 4,404,000 4,403,119 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 (SEGSF) 15,308,000 15,307,914 U.S. Treasury Bills with effective yields ranging from 0.077% to 0.094%, August 23, 2012 (SEG) (SEGSF) 30,707,000 30,696,560 U.S. Treasury Bills with effective yields ranging from 0.070% to 0.085%, June 28, 2012 (SEGSF) 11,658,000 11,656,516 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.111%, July 26, 2012 (SEG) (SEGSF) 34,612,000 34,604,350 Total short-term investments (cost $185,317,956) TOTAL INVESTMENTS Total investments (cost $1,069,126,939) (b) FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $620,565,826) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 5/16/12 $734,001 $732,231 $(1,770) British Pound Sell 5/16/12 671,985 663,032 (8,953) Euro Buy 5/16/12 6,690,707 6,723,483 (32,776) Japanese Yen Sell 5/16/12 3,108,757 3,019,594 (89,163) Mexican Peso Buy 5/16/12 106,661 105,033 1,628 Mexican Peso Sell 5/16/12 106,661 108,894 2,233 South African Rand Buy 5/16/12 37,891 37,769 122 South African Rand Sell 5/16/12 37,891 37,725 (166) Swedish Krona Sell 5/16/12 1,243,263 1,265,249 21,986 Swiss Franc Buy 5/16/12 818,821 822,377 (3,556) Barclay's Bank, PLC Australian Dollar Buy 5/16/12 2,881,071 2,939,816 (58,745) Brazilian Real Buy 5/16/12 2,165,194 2,284,211 (119,017) British Pound Sell 5/16/12 4,274,674 4,321,632 46,958 Canadian Dollar Buy 5/16/12 5,859,804 5,817,268 42,536 Chilean Peso Buy 5/16/12 1,857,887 1,863,926 (6,039) Czech Koruna Sell 5/16/12 2,729,517 2,840,797 111,280 Euro Sell 5/16/12 10,978,251 11,077,180 98,929 Indonesian Rupiah Buy 5/16/12 1,799,995 1,813,658 (13,663) Japanese Yen Buy 5/16/12 2,487,394 2,458,657 28,737 Malaysian Ringgit Sell 5/16/12 10,235 (255) (10,490) Mexican Peso Buy 5/16/12 28,316 27,879 437 Mexican Peso Sell 5/16/12 28,316 28,925 609 New Zealand Dollar Sell 5/16/12 1,292,575 1,286,765 (5,810) Norwegian Krone Buy 5/16/12 2,609,699 2,628,657 (18,958) Polish Zloty Buy 5/16/12 1,808,665 1,834,115 (25,450) Singapore Dollar Sell 5/16/12 4,182,600 4,135,261 (47,339) South African Rand Buy 5/16/12 1,713,050 1,745,756 (32,706) South Korean Won Sell 5/16/12 75,919 43,208 (32,711) Swedish Krona Buy 5/16/12 3,795,262 4,001,848 (206,586) Swiss Franc Sell 5/16/12 2,924,220 2,935,165 10,945 Taiwan Dollar Sell 5/16/12 1,824,242 1,809,489 (14,753) Turkish Lira Buy 5/16/12 2,604,628 2,562,008 42,620 Citibank, N.A. Australian Dollar Buy 5/16/12 6,967,444 7,102,268 (134,824) British Pound Sell 5/16/12 1,260,398 1,303,334 42,936 Canadian Dollar Buy 5/16/12 2,767,454 2,763,860 3,594 Czech Koruna Sell 5/16/12 2,776,055 2,841,010 64,955 Euro Sell 5/16/12 6,774,766 6,778,851 4,085 Japanese Yen Sell 5/16/12 6,453,147 6,167,144 (286,003) Mexican Peso Sell 5/16/12 351,367 373,158 21,791 Norwegian Krone Buy 5/16/12 921,060 928,535 (7,475) Polish Zloty Buy 5/16/12 981,184 982,179 (995) Singapore Dollar Sell 5/16/12 2,308,394 2,282,723 (25,671) South African Rand Buy 5/16/12 1,073,142 1,069,319 3,823 South Korean Won Buy 5/16/12 1,816,479 1,826,150 (9,671) Swedish Krona Buy 5/16/12 5,742,946 5,848,150 (105,204) Swiss Franc Buy 5/16/12 1,585,413 1,591,892 (6,479) Taiwan Dollar Sell 5/16/12 1,822,478 1,804,675 (17,803) Turkish Lira Buy 5/16/12 3,561,090 3,509,102 51,988 Credit Suisse AG Australian Dollar Buy 5/16/12 2,651,039 2,705,705 (54,666) Brazilian Real Buy 5/16/12 381,044 414,356 (33,312) British Pound Buy 5/16/12 6,061,981 5,995,300 66,681 Canadian Dollar Buy 5/16/12 2,862,985 2,862,843 142 Chilean Peso Buy 5/16/12 3,698,247 3,695,608 2,639 Czech Koruna Sell 5/16/12 3,699,638 3,783,470 83,832 Euro Sell 5/16/12 11,687,921 11,733,870 45,949 Hungarian Forint Sell 5/16/12 1,893,733 1,867,083 (26,650) Japanese Yen Buy 5/16/12 1,977,382 2,041,695 (64,313) Mexican Peso Buy 5/16/12 10,466 (10,206) 20,672 New Zealand Dollar Buy 5/16/12 128,432 137,258 (8,826) Norwegian Krone Sell 5/16/12 3,138,447 3,163,499 25,052 Polish Zloty Sell 5/16/12 67,555 54,548 (13,007) Singapore Dollar Sell 5/16/12 2,320,839 2,293,713 (27,126) South African Rand Buy 5/16/12 2,386,944 2,388,756 (1,812) South Korean Won Buy 5/16/12 1,816,805 1,816,781 24 Swedish Krona Buy 5/16/12 6,089,663 6,327,132 (237,469) Swiss Franc Sell 5/16/12 8,181,050 8,215,214 34,164 Taiwan Dollar Sell 5/16/12 1,873,401 1,856,675 (16,726) Turkish Lira Buy 5/16/12 3,577,552 3,493,796 83,756 Deutsche Bank AG Australian Dollar Sell 5/16/12 3,336,349 3,318,093 (18,256) Brazilian Real Buy 5/16/12 77,852 113,959 (36,107) British Pound Sell 5/16/12 2,174,498 2,145,173 (29,325) Canadian Dollar Buy 5/16/12 10,619,892 10,615,289 4,603 Czech Koruna Sell 5/16/12 3,688,999 3,770,236 81,237 Euro Sell 5/16/12 5,591,320 5,617,126 25,806 Mexican Peso Buy 5/16/12 1,876,468 1,859,724 16,744 Mexican Peso Sell 5/16/12 1,876,467 1,900,867 24,400 Peruvian New Sol Sell 5/16/12 1,982,791 1,961,121 (21,670) Polish Zloty Buy 5/16/12 1,793,336 1,815,887 (22,551) Singapore Dollar Sell 5/16/12 2,308,152 2,282,101 (26,051) South African Rand Buy 5/16/12 1,882,807 1,874,528 8,279 South African Rand Sell 5/16/12 1,882,807 1,832,664 (50,143) South Korean Won Buy 5/16/12 1,826,353 1,834,495 (8,142) Swedish Krona Sell 5/16/12 2,246,161 2,285,174 39,013 Swiss Franc Buy 5/16/12 1,708,164 1,714,065 (5,901) Turkish Lira Buy 5/16/12 2,341,741 2,298,674 43,067 Goldman Sachs International Australian Dollar Buy 5/16/12 3,530,488 3,522,315 8,173 British Pound Sell 5/16/12 1,640,772 1,753,446 112,674 Chilean Peso Buy 5/16/12 827,455 832,862 (5,407) Czech Koruna Sell 5/16/12 3,675,101 3,760,417 85,316 Euro Sell 5/16/12 6,708,313 6,738,261 29,948 Japanese Yen Buy 5/16/12 183,823 189,345 (5,522) Norwegian Krone Buy 5/16/12 4,241,316 4,273,103 (31,787) Singapore Dollar Sell 5/16/12 3,698,634 3,667,769 (30,865) South African Rand Buy 5/16/12 1,868,144 1,860,219 7,925 South African Rand Sell 5/16/12 1,868,144 1,851,669 (16,475) South Korean Won Buy 5/16/12 1,809,861 1,819,222 (9,361) Swedish Krona Buy 5/16/12 9,780,743 9,782,839 (2,096) Swiss Franc Buy 5/16/12 86,389 86,723 (334) Taiwan Dollar Buy 5/16/12 35,577 32,840 2,737 Turkish Lira Buy 5/16/12 2,993,309 2,948,858 44,451 HSBC Bank USA, National Association Australian Dollar Buy 5/16/12 5,855,182 5,891,282 (36,100) British Pound Buy 5/16/12 1,188,363 1,219,371 (31,008) Canadian Dollar Buy 5/16/12 6,189,860 6,161,952 27,908 Czech Koruna Sell 5/16/12 3,675,101 3,763,196 88,095 Euro Sell 5/16/12 16,367,299 16,401,855 34,556 Indian Rupee Sell 5/16/12 5,211 5,388 177 Japanese Yen Sell 5/16/12 441,633 345,664 (95,969) Norwegian Krone Sell 5/16/12 6,150,274 6,192,010 41,736 Singapore Dollar Sell 5/16/12 4,172,418 4,126,660 (45,758) South Korean Won Buy 5/16/12 1,810,062 1,819,505 (9,443) Swiss Franc Buy 5/16/12 1,934,164 1,941,628 (7,464) Turkish Lira Buy 5/16/12 1,768,908 1,740,838 28,070 JPMorgan Chase Bank, N.A. Australian Dollar Sell 5/16/12 3,615,072 3,620,206 5,134 Brazilian Real Buy 5/16/12 395,275 430,443 (35,168) British Pound Sell 5/16/12 3,732 20,874 17,142 Canadian Dollar Buy 5/16/12 6,153,226 6,146,444 6,782 Chilean Peso Buy 5/16/12 1,852,159 1,854,084 (1,925) Czech Koruna Sell 5/16/12 4,613,606 4,717,789 104,183 Euro Sell 5/16/12 10,542,467 10,573,363 30,896 Japanese Yen Sell 5/16/12 3,940,393 3,830,220 (110,173) Mexican Peso Sell 5/16/12 1,141,953 1,130,492 (11,461) Norwegian Krone Buy 5/16/12 7,159,514 7,216,347 (56,833) Peruvian New Sol Sell 5/16/12 435,920 431,124 (4,796) Polish Zloty Buy 5/16/12 1,835,269 1,863,967 (28,698) Russian Ruble Sell 5/16/12 787,413 791,330 3,917 Singapore Dollar Sell 5/16/12 2,292,394 2,269,449 (22,945) South African Rand Buy 5/16/12 2,422,447 2,468,602 (46,155) South Korean Won Sell 5/16/12 39,145 16,970 (22,175) Swiss Franc Sell 5/16/12 3,812,241 3,827,356 15,115 Taiwan Dollar Sell 5/16/12 1,842,778 1,829,294 (13,484) Turkish Lira Buy 5/16/12 2,622,793 2,557,451 65,342 Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/16/12 1,690,751 1,738,951 (48,200) Brazilian Real Sell 5/16/12 1,602,340 1,616,944 14,604 British Pound Buy 5/16/12 6,209,490 6,084,360 125,130 Canadian Dollar Buy 5/16/12 2,827,464 2,821,615 5,849 Chilean Peso Buy 5/16/12 1,862,444 1,856,920 5,524 Czech Koruna Sell 5/16/12 4,597,161 4,701,840 104,679 Euro Sell 5/16/12 17,726,674 17,858,131 131,457 Japanese Yen Sell 5/16/12 1,709,747 1,662,631 (47,116) Mexican Peso Buy 5/16/12 1,851,502 1,839,292 12,210 Mexican Peso Sell 5/16/12 1,851,502 1,863,192 11,690 New Zealand Dollar Sell 5/16/12 1,838,657 1,827,485 (11,172) Norwegian Krone Sell 5/16/12 415,261 417,925 2,664 Polish Zloty Buy 5/16/12 1,854,938 1,873,408 (18,470) Singapore Dollar Sell 5/16/12 1,837,034 1,821,279 (15,755) South African Rand Buy 5/16/12 2,190,749 2,177,424 13,325 South Korean Won Buy 5/16/12 1,820,413 1,828,042 (7,629) Swedish Krona Buy 5/16/12 14,790,598 15,082,170 (291,572) Swiss Franc Sell 5/16/12 6,613,599 6,641,070 27,471 Taiwan Dollar Sell 5/16/12 3,579,846 3,545,714 (34,132) Turkish Lira Buy 5/16/12 3,703,461 3,668,319 35,142 State Street Bank and Trust Co. Australian Dollar Sell 5/16/12 2,106,703 2,076,325 (30,378) Brazilian Real Buy 5/16/12 1,240,916 1,314,049 (73,133) British Pound Sell 5/16/12 2,609,073 2,488,538 (120,535) Canadian Dollar Buy 5/16/12 6,147,762 6,136,984 10,778 Chilean Peso Buy 5/16/12 3,679,810 3,679,456 354 Czech Koruna Sell 5/16/12 3,685,263 3,814,196 128,933 Euro Sell 5/16/12 16,908,454 16,892,370 (16,084) Hungarian Forint Buy 5/16/12 1,647,192 1,615,811 31,381 Japanese Yen Sell 5/16/12 9,867,675 9,590,259 (277,416) Mexican Peso Sell 5/16/12 813,864 830,856 16,992 Norwegian Krone Buy 5/16/12 3,879,811 3,910,610 (30,799) Polish Zloty Buy 5/16/12 2,808,567 2,811,002 (2,435) Singapore Dollar Sell 5/16/12 2,325,283 2,297,602 (27,681) South African Rand Buy 5/16/12 1,675,531 1,647,196 28,335 South Korean Won Buy 5/16/12 1,787,534 1,802,349 (14,815) Swedish Krona Buy 5/16/12 996,817 1,312,551 (315,734) Swiss Franc Sell 5/16/12 3,048,955 3,061,010 12,055 Turkish Lira Buy 5/16/12 3,632,162 3,557,042 75,120 UBS AG Australian Dollar Sell 5/16/12 2,964,407 2,934,078 (30,329) Brazilian Real Buy 5/16/12 3,578,974 3,715,887 (136,913) Brazilian Real Sell 5/16/12 3,578,975 3,636,504 57,529 British Pound Buy 5/16/12 815,112 807,269 7,843 Canadian Dollar Buy 5/16/12 5,643,291 5,598,317 44,974 Czech Koruna Sell 5/16/12 3,684,276 3,800,866 116,590 Euro Sell 5/16/12 8,614,932 8,582,152 (32,780) Hungarian Forint Buy 5/16/12 1,891,614 1,853,115 38,499 Indian Rupee Sell 5/16/12 1,081,317 1,119,242 37,925 Japanese Yen Sell 5/16/12 317,875 329,836 11,961 New Zealand Dollar Sell 5/16/12 1,848,298 1,853,774 5,476 Norwegian Krone Buy 5/16/12 764,296 717,593 46,703 Polish Zloty Buy 5/16/12 1,852,784 1,839,223 13,561 Singapore Dollar Sell 5/16/12 2,325,041 2,297,062 (27,979) South African Rand Buy 5/16/12 1,868,799 1,883,781 (14,982) South Korean Won Buy 5/16/12 1,771,083 1,783,252 (12,169) Swedish Krona Buy 5/16/12 5,406,386 5,690,664 (284,278) Swiss Franc Sell 5/16/12 7,317,382 7,344,688 27,306 Taiwan Dollar Sell 5/16/12 1,837,256 1,821,500 (15,756) Turkish Lira Buy 5/16/12 2,954,708 2,908,485 46,223 Westpac Banking Corp. Australian Dollar Buy 5/16/12 2,237,377 2,229,595 7,782 British Pound Buy 5/16/12 2,910,257 2,878,202 32,055 Euro Sell 5/16/12 18,336,612 18,376,446 39,834 Japanese Yen Buy 5/16/12 881,943 857,227 24,716 Mexican Peso Sell 5/16/12 1,789,611 1,861,962 72,351 Norwegian Krone Buy 5/16/12 375,634 378,685 (3,051) Swedish Krona Buy 5/16/12 4,081,367 4,156,486 (75,119) Total FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 5 $624,231 Jun-12 $18,270 Canadian Government Bond 10 yr (Long) 67 8,956,167 Jun-12 39,711 Euro-Bobl 5 yr (Short) 7 1,161,018 Jun-12 (12,810) Euro-Bund 10 yr (Long) 56 10,458,609 Jun-12 225,161 Euro-Schatz 2 yr (Short) 161 23,570,602 Jun-12 (59,140) Euro-Swiss Franc 3 Month (Short) 87 23,943,811 Jun-12 (243,439) Euro-Swiss Franc 3 Month (Short) 87 23,951,000 Dec-12 (334,912) Japanese Government Bond 10 yr Mini (Long) 20 3,582,415 Jun-12 20,215 U.K. Gilt 10 yr (Short) 12 2,251,481 Jun-12 (22,544) U.S. Treasury Note 10 yr (Long) 39 5,158,969 Jun-12 (3,425) Total WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $57,094,234) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $7,284,400 Aug-15/4.375 $348,238 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.375 2,063,328 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.46 323,711 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.46 2,162,258 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 64,500,748 Aug-16/4.35 8,257,644 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 27,536,670 Aug-16/4.28 1,002,307 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 27,536,670 Aug-16/4.28 3,404,359 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 18,053,080 Aug-16/4.68 509,097 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 18,053,080 Aug-16/4.68 2,675,466 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.67 425,752 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.67 2,220,529 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,017,693 Jul-16/4.80 157,664 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,017,693 Jul-16/4.80 941,167 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 8,457,241 Jul-16/4.79 216,996 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 8,457,241 Jul-16/4.79 1,356,051 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 15,141,557 Jul-16/4.74 399,010 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 15,141,557 Jul-16/4.74 2,378,330 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,622,106 Jun-16/5.12 50,085 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 4,548,270 Jun-16/4.89 52,760 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,519,392 Jun-16/4.575 60,027 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,622,106 Jun-16/4.12 348,068 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 4,548,270 Jun-16/4.39 385,238 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,519,392 Jun-16/4.575 425,623 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 71,799,174 May-16/4.705 922,619 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 71,799,174 May-16/4.705 7,023,395 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 22,922,000 Sep-15/4.04 685,437 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 22,922,000 Sep-15/4.04 2,725,036 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 3,282,000 Jan-13/2.3625 104,729 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 3,282,000 Dec-12/2.355 103,383 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 3,282,000 Dec-12/2.345 100,954 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 3,282,000 Nov-12/2.335 98,427 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 3,282,000 Nov-12/2.32 95,506 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 11,721,000 Oct-12/2.443 425,472 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 11,721,000 Sep-12/2.419 401,679 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 29,628,000 Aug-12/2.4475 1,073,422 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 74,503,300 Aug-12/2.855 152,732 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 74,503,300 Aug-12/2.855 5,147,433 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 21,595,000 Aug-12/2.73 62,194 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 21,595,000 Aug-12/2.73 1,262,660 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 11,721,000 Aug-12/2.394 377,299 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 3,304,000 Jul-12/2.6825 181,753 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 48,130 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 48,130 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 48,130 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 48,130 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,813,000 Jul-12/2.1714 48,130 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.6075 1,136,443 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.6075 1,136,443 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.61875 1,158,096 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 11,721,000 Jul-12/2.372 350,927 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 44,450 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 44,450 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 44,450 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 44,450 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,754,000 Jun-12/2.183 44,450 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 2,266,000 Jun-12/2.195 13,891 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 2,266,000 Jun-12/2.195 38,023 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. 17,352,000 Jun-12/2.10 152,871 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. 17,352,000 Jun-12/2.10 191,393 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. 17,352,000 Jun-12/2.095 136,907 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. 17,352,000 Jun-12/2.095 176,643 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 11,721,000 Jun-12/2.346 322,562 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. 17,352,000 May-12/2.09 119,555 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. 17,352,000 May-12/2.09 160,506 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. 17,352,000 May-12/2.095 99,080 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. 17,352,000 May-12/2.095 156,689 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. 17,352,000 May-12/2.09 78,778 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. 17,352,000 May-12/2.09 138,122 Option on an interest rate swap with Bank of America N.A. for the obligation to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 2,266,000 May-12/2.17 4,759 Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 2,266,000 May-12/2.17 29,458 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,551,000 May-12/5.51 6,261,990 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. 3,183,000 May-12/2.005 8,053 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 11,721,000 May-12/2.324 301,931 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,551,000 May-12/5.51 20 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 23,498,613 May-16/5.11 254,067 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 24,125,492 May-16/4.86 278,891 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 24,005,421 May-16/4.60 299,828 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 23,498,613 May-16/4.11 1,763,430 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 24,125,492 May-16/4.36 2,017,374 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 24,005,421 May-16/4.60 2,201,777 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 44,321,532 May-16/4.765 502,163 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 44,321,532 May-16/4.765 4,362,125 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/12 (proceeds receivable $61,194,688) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2042 $5,000,000 5/14/12 $5,353,516 Federal National Mortgage Association, 3 1/2s, May 1, 2042 54,000,000 5/14/12 56,075,625 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $76,801,000 $— 3/23/17 1.4045% 3 month USD-LIBOR-BBA $(1,301,690) 11,424,000 — 3/23/42 3 month USD-LIBOR-BBA 3.0995% 704,496 15,050,000 — 3/29/22 2.24312% 3 month USD-LIBOR-BBA (322,709) 86,475,000 — 4/17/14 0.5725% 3 month USD-LIBOR-BBA (43,528) 28,073,000 — 4/18/17 1.14% 3 month USD-LIBOR-BBA (77,580) CAD 6,105,000 — 4/20/14 1.58% 3 month CAD-BA-CDOR 1,703 CAD 10,418,000 — 4/20/17 1.98% 3 month CAD-BA-CDOR (10,120) CAD 2,612,000 — 4/20/22 2.56% 3 month CAD-BA-CDOR (2,476) Barclay’s Bank, PLC $10,361,000 193,440 4/18/22 2.3475% 3 month USD-LIBOR-BBA (113,241) 6,683,000 — 4/16/22 2.15% 3 month USD-LIBOR-BBA (76,062) 6,878,000 — 4/16/14 3 month USD-LIBOR-BBA 0.565% 2,689 3,760,000 — 4/19/17 3 month USD-LIBOR-BBA 1.145% 11,154 3,394,000 — 4/20/14 3 month USD-LIBOR-BBA 0.56% 912 3,253,000 — 4/20/14 0.56% 3 month USD-LIBOR-BBA (875) 3,253,000 — 4/20/22 3 month USD-LIBOR-BBA 2.08875% 17,781 3,688,000 — 4/25/22 2.059% 3 month USD-LIBOR-BBA (8,614) 2,371,000 — 4/25/14 3 month USD-LIBOR-BBA 0.569% 1,013 5,656,562 — 5/2/22 2.047% 3 month USD-LIBOR-BBA (3,394) 28,071,000 — 4/4/17 3 month USD-LIBOR-BBA 1.255% 254,327 321,787,000 — 4/10/14 0.623% 3 month USD-LIBOR-BBA (505,124) 72,681,000 — 4/10/17 1.3155% 3 month USD-LIBOR-BBA (852,817) 2,960,000 — 4/11/42 3.06% 3 month USD-LIBOR-BBA (154,185) 10,260,000 — 4/11/17 3 month USD-LIBOR-BBA 1.29625% 110,187 3,763,000 — 4/11/22 2.12% 3 month USD-LIBOR-BBA (33,969) 1,373,000 — 4/12/22 2.085% 3 month USD-LIBOR-BBA (7,844) 2,266,000 9,291 4/18/22 2.15% 3 month USD-LIBOR-BBA (16,289) AUD 5,469,000 — 4/16/14 3 month AUD-BBR-BBSW 3.84% 14,158 AUD 3,906,000 — 4/16/17 6 month AUD-BBR-BBSW 4.22% 20,616 AUD 3,361,000 — 4/18/22 6 month AUD-BBR-BBSW 4.595% 35,045 AUD 7,820,000 — 4/5/22 6 month AUD-BBR-BBSW 4.73% 172,492 EUR 38,980,000 — 4/25/14 1.045% 6 month EUR-EURIBOR-REUTERS (117,385) EUR 19,954,000 — 4/25/17 1.51% 6 month EUR-EURIBOR-REUTERS (115,252) EUR 9,629,000 — 4/25/22 2.215% 6 month EUR-EURIBOR-REUTERS (42,416) EUR 1,190,000 — 4/25/42 6 month EUR-EURIBOR-REUTERS 2.475% (6,457) GBP 9,900,000 — 4/18/17 6 month GBP-LIBOR-BBA 1.645% (25,729) GBP 3,892,000 — 4/18/22 2.43% 6 month GBP-LIBOR-BBA (3,769) GBP 1,842,000 — 4/18/42 6 month GBP-LIBOR-BBA 3.21% (939) GBP 5,884,000 — 4/30/22 6 month GBP-LIBOR-BBA 2.43% 3,056 JPY 1,540,785,000 — 4/13/17 0.45625% 6 month JPY-LIBOR-BBA (37,633) $3,619,000 — 4/11/22 2.265% 3 month USD-LIBOR-BBA (81,347) AUD 12,681,000 — 3/20/17 6 month AUD-BBR-BBSW 4.52% 237,534 AUD 9,294,000 — 3/20/22 4.82% 6 month AUD-BBR-BBSW (270,967) AUD 13,114,000 — 3/20/14 4.205% 3 month AUD-BBR-BBSW (117,676) AUD 5,387,000 — 3/20/22 4.82% 6 month AUD-BBR-BBSW (157,058) AUD 34,263,000 — 3/20/17 4.52% 6 month AUD-BBR-BBSW (641,796) AUD 12,296,000 — 3/16/17 6 month AUD-BBR-BBSW 4.71% 340,125 AUD 5,077,000 — 3/16/22 6 month AUD-BBR-BBSW 5.0175% 233,048 GBP 14,160,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (1,346,669) GBP 6,323,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (913,024) GBP 21,410,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 2,177,897 JPY 3,010,354,000 — 2/13/17 6 month JPY-LIBOR-BBA 0.48% 139,980 JPY 1,505,177,000 — 2/16/17 6 month JPY-LIBOR-BBA 0.4675% 57,795 JPY 3,010,354,000 — 2/17/17 6 month JPY-LIBOR-BBA 0.44125% 65,985 JPY 11,789,100,000 — 3/6/14 6 month JPY-LIBOR-BBA 0.34375% (19,370) JPY 4,761,000,000 — 3/6/17 0.4725% 6 month JPY-LIBOR-BBA (186,476) JPY 9,185,900,000 — 3/30/14 0.3525% 6 month JPY-LIBOR-BBA (15,910) JPY 1,224,100,000 — 3/30/17 0.4925% 6 month JPY-LIBOR-BBA (59,648) Citibank, N.A. $2,053,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 10,840 11,801,000 — 3/23/17 3 month USD-LIBOR-BBA 1.4259% 212,435 92,000 — 3/23/17 1.412% 3 month USD-LIBOR-BBA (1,593) 365,000 — 3/23/22 2.407% 3 month USD-LIBOR-BBA (13,537) 7,523,000 — 3/30/22 2.248% 3 month USD-LIBOR-BBA (164,214) 4,306,000 — 4/12/17 3 month USD-LIBOR-BBA 1.175% 20,507 Credit Suisse International 10,842,000 — 4/30/22 3 month USD-LIBOR-BBA 2.068% 31,382 1,655,000 — 4/30/22 3 month USD-LIBOR-BBA 2.068% 4,790 39,450,000 — 4/30/14 3 month USD-LIBOR-BBA 0.56% 6,770 8,469,000 — 4/30/22 2.07% 3 month USD-LIBOR-BBA (26,038) 1,397,000 — 4/30/22 2.077% 3 month USD-LIBOR-BBA (5,204) 2,548,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 74,860 9,895,000 — 4/5/22 3 month USD-LIBOR-BBA 2.25% 213,100 1,623,000 — 4/12/42 2.8825% 3 month USD-LIBOR-BBA (24,254) 1,083,000 — 4/12/42 2.835% 3 month USD-LIBOR-BBA (5,446) 51,928,000 — 4/13/14 0.5925% 3 month USD-LIBOR-BBA (46,991) CAD 45,883,000 — 4/20/14 1.58% 3 month CAD-BA-CDOR 12,801 CAD 1,651,000 — 4/20/17 3 month CAD-BA-CDOR 1.98% 1,604 CAD 4,023,000 — 4/20/22 3 month CAD-BA-CDOR 2.56% 3,814 CAD 39,216,000 — 4/26/14 1.71% 3 month CAD-BA-CDOR (85,492) CAD 8,627,000 — 4/26/22 3 month CAD-BA-CDOR 2.61875% 50,816 CAD 7,845,000 — 4/30/22 3 month CAD-BA-CDOR 2.55% (4,400) CHF 3,418,000 — 4/23/22 1.11% 6 month CHF-LIBOR-BBA (15,968) CHF 11,200,000 — 4/23/14 0.15% 6 month CHF-LIBOR-BBA 8,092 CHF 5,961,000 — 4/27/17 0.49125% 6 month CHF-LIBOR-BBA (8,958) CHF 87,940,000 — 3/14/14 6 month CHF-LIBOR-BBA 0.17% 597 CHF 18,676,000 — 3/14/17 6 month CHF-LIBOR-BBA 0.43% 4,622 CHF 24,427,000 — 3/19/14 0.2575% 6 month CHF-LIBOR-BBA (46,230) CHF 12,099,000 — 3/19/17 0.5525% 6 month CHF-LIBOR-BBA (83,291) CHF 10,098,000 — 3/19/22 6 month CHF-LIBOR-BBA 1.1675% 131,630 CHF 42,807,000 — 3/22/14 6 month CHF-LIBOR-BBA 0.2275% 50,800 CHF 2,481,000 — 3/22/22 1.2275% 6 month CHF-LIBOR-BBA (48,427) CHF 2,130,000 — 3/22/17 6 month CHF-LIBOR-BBA 0.58% 17,723 CHF 11,820,000 — 3/27/22 6 month CHF-LIBOR-BBA 1.1275% 96,435 CHF 5,945,000 — 3/29/22 6 month CHF-LIBOR-BBA 1.15% 62,873 CHF 5,471,000 — 4/5/22 1.1725% 6 month CHF-LIBOR-BBA (68,872) CHF 14,914,000 — 4/11/14 0.17% 6 month CHF-LIBOR-BBA 1,779 CHF 2,506,000 — 4/11/22 6 month CHF-LIBOR-BBA 1.12% 13,160 CHF 54,689,000 — 4/16/14 0.15125% 6 month CHF-LIBOR-BBA 36,694 CHF 18,572,000 — 4/19/14 0.14% 6 month CHF-LIBOR-BBA 17,453 CHF 7,734,000 — 4/19/17 0.4825% 6 month CHF-LIBOR-BBA (9,534) CHF 3,808,000 — 4/19/22 1.125% 6 month CHF-LIBOR-BBA (21,826) EUR 27,472,000 — 4/24/14 6 month EUR-EURIBOR-REUTERS 1.063% 95,334 EUR 5,455,000 — 4/24/17 6 month EUR-EURIBOR-REUTERS 1.539% 42,112 EUR 10,485,000 — 4/24/22 6 month EUR-EURIBOR-REUTERS 2.248% 88,779 EUR 5,647,000 — 4/27/17 6 month EUR-EURIBOR-REUTERS 1.533% 41,144 GBP 14,164,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 1,199,178 GBP 8,516,000 — 4/18/17 1.6475% 6 month GBP-LIBOR-BBA 24,317 GBP 4,202,000 — 4/18/22 2.4275% 6 month GBP-LIBOR-BBA (2,488) MXN 78,540,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 299,293 SEK 29,000,000 — 1/23/22 2.30% 3 month SEK-STIBOR-SIDE 55,682 SEK 29,000,000 — 1/25/22 2.4275% 3 month SEK-STIBOR-SIDE 6,860 SEK 29,000,000 — 2/20/22 3 month SEK-STIBOR-SIDE 2.38% (52,549) SEK 14,903,000 — 2/23/22 2.545% 3 month SEK-STIBOR-SIDE (5,399) SEK 19,381,000 — 2/24/22 2.5375% 3 month SEK-STIBOR-SIDE (5,089) SEK 33,140,000 — 3/1/14 1.9675% 3 month SEK-STIBOR-SIDE 8,041 SEK 3,370,000 — 3/1/17 2.165% 3 month SEK-STIBOR-SIDE 653 SEK 48,706,000 — 3/6/22 3 month SEK-STIBOR-SIDE 2.475% (28,172) SEK 39,400,000 — 3/13/22 2.43% 3 month SEK-STIBOR-SIDE 45,734 SEK 69,123,000 — 3/22/14 3 month SEK-STIBOR-SIDE 2.03% (1,623) SEK 26,020,000 — 3/22/17 2.33% 3 month SEK-STIBOR-SIDE (24,803) SEK 30,172,000 — 3/22/22 2.72% 3 month SEK-STIBOR-SIDE (79,318) SEK 210,277,000 — 4/12/14 1.97% 3 month SEK-STIBOR-SIDE 31,876 SEK 46,680,000 — 4/12/22 3 month SEK-STIBOR-SIDE 2.4575% (39,326) Deutsche Bank AG $2,775,000 — 5/2/17 3 month USD-LIBOR-BBA 1.1066% 1,193 39,848,000 — 5/2/22 2.046% 3 month USD-LIBOR-BBA (20,323) 5,656,562 — 5/2/22 3 month USD-LIBOR-BBA 2.05% 4,978 1,039,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 4,790 EUR 54,940,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (7,998,093) KRW 9,700,000,000 — 4/24/17 3.54% 3 month KRW-CD-KSDA-BLOOMBERG (18,720) MXN 78,540,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 322,100 PLN 16,643,000 — 4/12/17 4.99% 6 month PLN-WIBOR-WIBO (16,065) PLN 16,643,000 — 4/13/17 4.99% 6 month PLN-WIBOR-WIBO (16,404) PLN 16,643,000 — 4/16/17 5.01% 6 month PLN-WIBOR-WIBO (20,685) ZAR 35,936,000 — 4/17/17 3 month ZAR-JIBAR-SAFEX 6.76% (2,831) ZAR 36,717,000 — 4/10/17 3 month ZAR-JIBAR-SAFEX 6.95% 37,810 ZAR 36,717,000 — 4/11/17 3 month ZAR-JIBAR-SAFEX 6.92% 31,389 Goldman Sachs International $14,755,100 — 4/23/22 2.10375% 3 month USD-LIBOR-BBA (96,853) 21,946,000 (609,550) 3/26/22 2.075% 3 month USD-LIBOR-BBA (739,991) 4,547,000 132,273 4/27/22 2.60% 3 month USD-LIBOR-BBA (105,613) 5,814,000 (107,559) 4/27/22 3 month USD-LIBOR-BBA 2.35% 61,915 38,126,600 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% 54,612 10,278,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 (15,409) 20,119,000 — 4/12/22 2.09542% 3 month USD-LIBOR-BBA (134,361) 26,145,000 — 4/13/14 0.594% 3 month USD-LIBOR-BBA (25,378) 7,469,971 — 4/13/22 2.1375% 3 month USD-LIBOR-BBA (78,542) 16,831,000 — 4/18/42 3 month USD-LIBOR-BBA 2.814126% 4,512 AUD 7,578,000 — 4/20/14 3 month AUD-BBR-BBSW 3.8025% 14,573 AUD 5,506,000 — 4/20/17 6 month AUD-BBR-BBSW 4.185% 21,922 AUD 990,000 — 4/20/22 6 month AUD-BBR-BBSW 4.565% 7,926 AUD 5,250,000 — 3/21/22 5.0175% 6 month AUD-BBR-BBSW (240,652) AUD 2,773,000 — 4/16/22 6 month AUD-BBR-BBSW 4.575% 24,388 CHF 26,543,000 — 3/15/14 6 month CHF-LIBOR-BBA 0.18% 3,664 CHF 18,474,000 — 3/15/22 1.06% 6 month CHF-LIBOR-BBA (15,620) CHF 9,853,000 — 3/26/17 6 month CHF-LIBOR-BBA 0.575% 77,782 CHF 5,906,000 — 3/29/17 6 month CHF-LIBOR-BBA 0.53% 31,363 CHF 15,633,000 — 4/5/17 0.5225% 6 month CHF-LIBOR-BBA (72,063) CHF 31,594,000 — 4/13/14 0.1125% 6 month CHF-LIBOR-BBA 48,044 CHF 5,454,000 — 4/13/17 6 month CHF-LIBOR-BBA 0.425% (5,749) CHF 3,214,000 — 4/13/22 6 month CHF-LIBOR-BBA 1.0725% 1,612 EUR 3,384,000 — 4/24/17 1.53% 6 month EUR-EURIBOR-REUTERS (23,133) EUR 847,000 — 4/24/22 2.24% 6 month EUR-EURIBOR-REUTERS (6,340) EUR 947,000 — 4/24/42 2.51% 6 month EUR-EURIBOR-REUTERS (4,284) EUR 25,200,000 — 9/29/13 1.47% 6 month EUR-EURIBOR-REUTERS (511,858) EUR 6,300,000 — 9/29/15 6 month EUR-EURIBOR-REUTERS 1.775% 263,321 EUR 46,100,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 3,074,753 GBP 1,842,000 — 4/18/42 3.21% 6 month GBP-LIBOR-BBA 938 GBP 12,161,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 137,363 GBP 6,323,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 127,406 GBP 11,495,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (42,720) GBP 40,194,000 — 2/8/14 1 month GBP-WMBA-SONIA-COMPOUND 0.5175% (50,329) GBP 43,899,000 — 2/10/14 1 month GBP-WMBA-SONIA-COMPOUND 0.505% (72,689) GBP 11,038,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (780,853) GBP 11,038,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (675,700) GBP 18,256,400 — 2/17/14 0.5625% 1 month GBP-WMBA-SONIA-COMPOUND (618) GBP 20,042,000 — 2/21/14 0.558% 1 month GBP-WMBA-SONIA-COMPOUND 1,879 GBP 19,939,000 — 2/24/14 0.5125% 1 month GBP-WMBA-SONIA-COMPOUND 34,362 GBP 5,685,000 — 3/2/14 1 month GBP-WMBA-SONIA-COMPOUND 0.54% (5,349) GBP 31,540,600 — 4/4/14 0.5525% 1 month GBP-WMBA-SONIA-COMPOUND 31,496 GBP 5,332,000 — 4/18/17 1.6475% 6 month GBP-LIBOR-BBA 12,673 GBP 6,414,000 — 4/18/22 6 month GBP-LIBOR-BBA 2.4325% 8,636 SEK 51,148,000 — 2/13/17 2.15% 3 month SEK-STIBOR-SIDE 17,966 SEK 51,148,000 — 2/20/17 3 month SEK-STIBOR-SIDE 1.995% (71,149) SEK 164,970,600 — 2/21/14 3 month SEK-STIBOR-SIDE 1.895% (77,332) SEK 36,660,000 — 2/21/22 2.485% 3 month SEK-STIBOR-SIDE 15,500 SEK 49,846,000 — 2/23/17 2.1575% 3 month SEK-STIBOR-SIDE 12,445 SEK 19,430,000 — 3/1/22 3 month SEK-STIBOR-SIDE 2.5275% 2,489 SEK 39,171,000 — 3/6/17 3 month SEK-STIBOR-SIDE 2.115% (21,600) SEK 39,374,000 — 3/29/22 3 month SEK-STIBOR-SIDE 2.6325% 58,514 JPMorgan Chase Bank NA $10,041,800 — 4/19/22 2.107% 3 month USD-LIBOR-BBA (72,573) 1,113,000 — 4/20/22 3 month USD-LIBOR-BBA 2.085% 5,704 2,833,000 — 4/27/14 3 month USD-LIBOR-BBA 0.568% 1,032 607,000 — 4/27/17 1.159% 3 month USD-LIBOR-BBA (1,983) 8,959,000 — 4/27/22 3 month USD-LIBOR-BBA 2.11% 61,931 1,911,000 — 4/27/42 2.858% 3 month USD-LIBOR-BBA (16,866) 39,450,000 — 5/1/14 3 month USD-LIBOR-BBA 0.56% 7,140 8,469,000 — 5/1/22 2.08% 3 month USD-LIBOR-BBA (31,505) 14,182,400 688,555 4/12/22 4.8675% 3 month USD-LIBOR-BBA (3,052,072) 2,600,000 — 3/23/22 2.39% 3 month USD-LIBOR-BBA (92,324) 56,193,000 — 3/23/17 1.398% 3 month USD-LIBOR-BBA (934,602) 11,286,765 — 4/10/22 2.354% 3 month USD-LIBOR-BBA (347,401) CAD 52,788,000 — 4/20/14 3 month CAD-BA-CDOR 1.58% (14,567) CAD 8,746,000 — 4/20/17 3 month CAD-BA-CDOR 1.98% 8,496 CAD 1,451,000 — 4/20/22 2.56% 3 month CAD-BA-CDOR (1,376) CAD 39,216,000 — 4/27/14 1.67% 3 month CAD-BA-CDOR (52,592) CAD 8,627,000 — 4/27/22 3 month CAD-BA-CDOR 2.57% 11,805 CAD 8,100,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR 61,964 EUR 6,868,000 — 3/23/14 1 month EUR-EONIA-OIS-COMPOUND 0.506% 34,219 EUR 11,267,000 — 3/23/17 1 month EUR-EONIA-OIS-COMPOUND 1.147% 227,518 EUR 285,000 — 3/23/42 2.65% 6 month EUR-EURIBOR-REUTERS (12,906) GBP 3,783,000 — 3/7/17 6 month GBP-LIBOR-BBA 1.54% (34,886) GBP 1,655,000 — 3/7/22 6 month GBP-LIBOR-BBA 2.354% (9,507) JPY 1,961,078,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% 178,248 JPY 799,200,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 345,246 JPY 1,074,500,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (7,267) JPY 1,662,600,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA (243,875) MXN 44,527,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (150,139) MXN 57,580,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (193,977) MXN 11,220,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 48,334 MXN 57,160,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (64,810) MXN 154,373,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (175,033) MXN 57,160,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 133,018 MXN 88,180,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 261,367 UBS AG CHF 65,659,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (967,962) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,435,537 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(6,198) Barclay's Bank, PLC 1,435,806 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,712 753,573 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 2,000 2,596,722 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,522 2,042,905 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,659 1,145,792 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (8,405) 10,371,179 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (64,879) 9,054,938 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (56,645) 6,724,753 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,211 2,599,621 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 15,295 304,099 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (219) 12,280,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (172,399) 7,588,985 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (55,669) 4,766,950 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 29,779 1,037,715 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 6,483 4,456,195 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (32,689) 4,250,618 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 25,456 4,498,833 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 11,942 6,886,196 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 25,816 6,581,949 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (41,174) 6,335,389 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 37,276 17,208,713 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (32,959) 3,821,825 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (23,908) 2,914,378 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,584) 9,902,287 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 62,405 28,912,840 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 108,392 2,651,743 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 16,565 6,346,777 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23,794 1,258,361 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,130 4,080,649 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,392 2,958,230 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,708 Citibank, N.A. 4,035,311 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 15,128 9,181,594 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34,421 8,501,391 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 31,871 Credit Suisse International 847,251 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,074 3,060,531 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,474 1,757,614 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (3,366) 4,976,334 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,130) 1,434,720 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,195) 5,097,869 18,320 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 30 year Fannie Mae pools (8,605) Deutsche Bank AG 4,976,334 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,130) Goldman Sachs International 4,389,133 32,233 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,386 7,020,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 26,816 5,265,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 14,584 9,283,717 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (17,781) 3,955,856 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (29,018) 3,435,865 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (25,204) 1,680,143 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (12,325) 3,152,010 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (19,718) 1,184,119 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,407) 27,526,859 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (118,859) 10,252,205 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (44,268) 3,270,607 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14,122) 10,180,305 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (43,958) 4,318,214 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27,011) 920,913 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,764 204,279 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,278) 544,909 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,409) 4,563,061 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 8,739 4,530,263 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (33,232) 7,884,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) (20,814) 7,884,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) (9,067) 3,077,931 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,895 3,135,796 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (13,540) 7,884,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) (6,544) 7,884,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 36,424 7,225,949 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,839 12,462,191 (3,894) 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 19,689 EUR 13,603,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (141,890) GBP 4,920,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (3,753) GBP 4,920,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (25,152) GBP 4,920,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (27,228) GBP 4,920,000 — 4/3/22 (3.21%) GBP Non-revised UK Retail Price Index (35,212) JPMorgan Chase Bank NA EUR 7,278,000 — 4/2/13 (1.98%) Eurostat Eurozone HICP excluding tobacco (2,601) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(41,661) $4,680,000 12/20/19 (100 bp) $913,449 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 161,961 1,385,000 3/20/17 500 bp (58,856) Russian Federation, 7 1/2%, 3/31/30 — — 442,500 4/20/13 (112 bp) (2,236) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 935,000 9/20/13 715 bp 121,112 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 880,000 9/20/13 477 bp 63,195 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 880,000 9/20/13 535 bp 73,335 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 158,602 $6,042,000 6/20/17 500 bp (17,924) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 225,000 9/20/13 276 bp 6,730 Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 1,570,000 10/20/12 339 bp 6,532 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at April 30, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company LOC Letter of Credit MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $819,697,071. (b) The aggregate identified cost on a tax basis is $1,079,850,417, resulting in gross unrealized appreciation and depreciation of $45,786,541 and $37,783,385, respectively, or net unrealized appreciation of $8,003,156. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $51,374 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $378,793,674 and $500,654,450, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $225,309,506 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 2,043,300,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 1,829,100,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to hedge prepayment risk, to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 1,700 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific markets or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $364,700,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount and to hedge interest rate risk, to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $7,564,000,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $32,300,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $28,210,404 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $37,631,887 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $36,803,270. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $672 $15 Energy — — 4,141 Health care 13,461 — — Total common stocks Asset-backed securities — 29,861,670 — Convertible bonds and notes — 1,508,251 — Convertible preferred stocks — 667,652 15 Corporate bonds and notes — 256,705,079 — Foreign government bonds and notes — 66,830,527 — Mortgage-backed securities — 269,776,710 — Preferred stocks — 1,060,336 — Purchased options outstanding — 84,886,151 — Senior loans — 15,603,942 — U.S. Government and Agency Mortgage Obligations — 175,277,740 — U.S. Treasury Obligations — 305,332 — Warrants — 2,112 41,939 Short-term investments 26,544,987 158,762,841 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,329,093) $— Futures contracts (372,913) — — Written options — (75,423,533) — TBA sale commitments — (61,429,141) — Interest rate swap contracts — (13,794,150) — Total return swap contracts — (643,563) — Credit default contracts — 826,435 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,226,014 $399,579 Foreign exchange contracts 3,393,550 4,722,643 Equity contracts 44,051 — Interest rate contracts 99,532,125 104,880,133 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2012
